Case 4:21-cv-02216 Document 17 Filed on 07/16/21 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 17, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        PATRICIA DODD,                § CIVIL ACTION NO.
                  Plaintiff,          § 4:21-cv-02216
                                      §
                                      §
               vs.                    § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        ROBERT GLASER, et al,         §
                 Defendants.          §

                        ORDER STRIKING MOTIONS
            Plaintiff Patricia Dodd brought action on June 8, 2021
       against Defendants Robert Glaser (Chairman of the Houston
       Community College Board of Trustees), Cesar Maldonado in his
       official capacity as Chancellor of Houston Community College,
       and Houston Community College, stating serious and detailed
       allegations of sexual misconduct against them. Dkt 1. She
       brought claims pursuant to 42 USC § 1983 for violations of the
       Fourth and Fourteenth Amendments to the United States
       Constitution and Title VII of The Civil Rights Act of 1964. Id at
       ¶¶ 7, 41–65. She brought further claims against Defendants for
       violations of the Americans with Disabilities Act and Chapter 21
       of the Texas Labor Code. Id at ¶¶ 66–67.
            Section 17(a) of this Court’s procedures requires parties to
       make “serious, timely, good faith efforts to seek agreement on all
       disputed matters and requests for relief. This includes dispositive
       motions.” It concludes, “The Court will strike motions in civil
       cases—and may strike motions in criminal cases—that don’t
       include a certificate of conference.” Section 17(b) further
       provides that “pleading deficiencies of a claim or counterclaim
       are often cured in whole or in part by a permissible amendment
       to the subject pleading.” The Court therefore requires movants
       to “identify such issues to the opposing party and confer in good
Case 4:21-cv-02216 Document 17 Filed on 07/16/21 in TXSD Page 2 of 3




       faith to resolve them” before filing a motion to dismiss under
       Rule 12(b)(6) of the Federal Rules of Civil Procedure.
            Five days after Dodd filed her complaint, Defendants moved
       to dismiss a number of her claims pursuant to Rule 12(b)(6).
       Dkt 8. Counsel for Defendants acknowledged in his certificate of
       conference that he in no way conferred in good faith prior to
       filing this motion, stating only that he “did not hear back from
       Plaintiff’s counsel and therefore, assumes he is opposed to this
       Motion.” Id at 22.
            Defendants then filed an amended motion for partial
       dismissal three days after their initial motion. Dkt 13. That
       certificate of conference provided, “Opposing counsel
       responded to the issue of the official capacity claims against
       Glaser and Maldonado and stated that he would review this
       Motion prior to deciding Plaintiff’s course of action.” Id at 24.
       Again, this isn’t conference in good faith by Defendants.
            Defendants simultaneously moved for partial summary
       judgment on certain of the claims. Dkt 14. Counsel for
       Defendants once again acknowledged in his certificate of
       conference that he “did not hear back from Plaintiff’s counsel
       and therefore, assumes he is opposed to this Motion.” Id at 11.
       This, again, is entirely inadequate.
            All told, counsel for Defendants filed three dispositive
       motions totaling sixty pages over three days without having any
       meaningful conversations with counsel for Dodd. See Dkts 8, 13,
       14. This type of shoot first and ask questions later approach to motion
       practice is specifically forbidden under this Court’s procedures.
            The motions for partial dismissal and partial summary
       judgment are STRICKEN. Dkts 8, 13, 14.
            Defendants may not file further motions to dismiss or for
       judgment on the pleadings, except as to any issue of this Court’s
       jurisdiction. Motions for summary judgment will not be
       entertained prior to the close of discovery.
            Failure to abide by this Court’s procedures for the duration
       of this litigation will draw equally stern sanctions.




                                         2
Case 4:21-cv-02216 Document 17 Filed on 07/16/21 in TXSD Page 3 of 3




          SO ORDERED.

          Signed on July 16, 2021, at Houston, Texas.



                                 Hon. Charles Eskridge
                                 United States District Judge




                                    3
